Per Curiam

When a man sends property with his daughter upon her marriage, or to his son-in-law and daughter any short time alter the marriage, it is to be, presumed prima facie, that the properly is given abso-lately in advancement of bis daughter ; and when the property is permitted to remain in the possession of the son-in-law for a considerable length of time, au in this case, it will he necessary to prove very clearly, that the property was only lent by the father, and that it was expressly and notoriously understood not to be a gift at the time. The peace of families and thesecurify of creditors, are greatly concerned in the law being thus settled_ Every transaction in human life ought to be considered under its ordinary circumstances — these will sufficiently express the intention of the parties, and generally more unequivocally than the, appointed solemnities of the law. This property was given in the usual manner — that is, sent with them on their going to house-keeping, as it is called, or sent to them as soon as the parent could make the necessary arrangements in his farm or family for that purpose.
Under this charge, there was a verdict and judgment for the Defendant.
Note. — Vide Note to Farrel v. Perry, ante 2.